Title: Orderly Book, 5 October 1758
From: Washington, George
To: 



[5 October 1758]

Camp at Reas Town Thursday Octr 5th 1758
Parole Penzance
Colo. for to Morrow Colo. Washington.
Field Officer for to Morrow Lt Colo. Mercer.
Adjutant for to Morrow the 2d Virginia Regimt.

1 Capt. & 4 Subs. of the Line are to meet immediately to examine into the reasons why 14 of the Contract Waggons Coming from Loyall Hannon under the Escort of Capt. [Archibald] Robinson of the Highland Battalln wer[e] left upon the Road & not brought forward to Reas Town.


Detail for Guards
C.
S.
S.
C.
P.


H.

1
2
2
36


1 Vs.


1
1
17


2 [Vs.]
1
1
2
1
28



1
2
5
4
81


For the Generals Cow Gd







H.



1
6


1 Vs.




2


2 [Vs.]




5






1
13


For Detachmt to Fort Cumberland






H.



1
11


1 Vs.

1


5


2 [Vs.]


1

9




1
1
1
25


